The decree here in question was entered pursuant to our mandate in the case of Shamhart v. Morrison Cafeteria, 159 Fla. 629,  32 So. 2d 727.
Several questions are argued but we find no reason to treat any except the challenge addressed to that part of the decree reading:
". . . that defendant provide sufficient space upon its premises to accommodate its patrons waiting to be served at defendant's said cafeteria, so that it will not be necessary for said patrons to stand in line upon the public sidewalk in front of the entrances to plaintiff's place of business at the corner of Datura Street and Olive Avenue, West Palm Beach, Florida, while waiting to be served at defendant's said cafeteria. . . ."
It is argued at the bar of the court that this is too broad and will not permit the cafeteria management to place an attendant outside its place to supervise the line of customers in a manner so as not to block appellee's entrance. Counsel on the other side also stated at the bar that no objection would be made to a modification in this respect. Such a change will in no way prejudice the relief granted because the gist of the relief sought and granted is to afford the public ingress and egress to the drug store. No doubt the chancellor would have made the change had it been requested.
We find no merit in the other questions and the decree is affirmed with the quoted part modified simply to enjoin appellant from blocking passage to and from appellee's store.
So ordered.
THOMAS, C.J., TERRELL, CHAPMAN and SEBRING, JJ., concur.
BARNS, J., concurs specially.
HOBSON, J., not participating. *Page 542